 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

MCPEAK REALTY GROUP, INC. and
THE HAMPTONS AT BRANDON CONDOMINIUM
ASSOCIATION, INC.,

      Defendants.
________________________________________________/

                                         COMPLAINT
                                             and
                                        JURY DEMAND

       Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

Defendants, McPeak Realty Group, Inc. and The Hamptons at Brandon Condominium

Association, Inc., and as good grounds states as follows:

                                PRELIMINARY STATEMENT

       1.      This action arises as a result of Defendants’ discriminatory actions perpetrated

against Black people with respect to the rental of a home in Brandon, Florida (the “Dwelling”).

       2.      Specifically, Defendants have violated the Fair Housing Act by, among other

things, refusing to negotiate and otherwise making unavailable and denying the Dwelling to Mr.

Chambers because of race.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 2 of 10 PageID 2




and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

housing secured to Plaintiff by the Fair Housing Act.

       4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

the subject property is located in this district, the events and/or omissions giving rise to the claims

herein occurred in this district, and the Defendants’ principal places of business are in this district.

                                              PARTIES

       6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

tester who seeks to enforce fair housing laws so that people are protected from discriminatory

housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

fair housing violations and pursuing enforcement of meritorious claims, among other things. In

this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

into the discriminatory actions perpetuated by Defendants.

       7.      As a fair housing tester and advocate dedicated to advancing the rights of those

historically discriminated against, Mr. Chambers attempts to locate housing providers and

advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

Department of Housing and Urban Development (HUD), housing advocacy groups, and

established case law.
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 3 of 10 PageID 3




       8.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

and practices of the Defendants.

       9.      Defendant, McPeak Realty Group, Inc., is a Florida Profit Corporation that is

engaged in the business of real estate and is comprised of licensed real estate professionals.

       10.     Defendant, The Hamptons at Brandon Condominium Association, Inc., is a Florida

Not For Profit Corporation that promulgates and enforces the rules that the Dwelling is subject to.

                                    FACTUAL ALLEGATIONS

       11.     While investigating discrimination in the housing market in January, 2020, Mr.

Chambers encountered an advertisement for the Dwelling. The advertisement stated, among other

things, “Must not have any criminal background.”

       12.     As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

Defendant, McPeak Realty Group, Inc. by confirming the availability of the Dwelling.

       13.     Defendant, McPeak Realty Group, Inc. then asked Mr. Chambers various

qualification questions, including, but not limited to whether Mr. Chambers has a criminal

background.

       14.     Having confirmed that the Dwelling was available for rental, Mr. Chambers

continued the test by answering the various questions asked by Defendant, McPeak Realty Group,

Inc. and by asking for additional details regarding the no criminal background policy referenced

in the advertisement. Specifically, Mr. Chambers asked whether a criminal background will result

in a denial of the Dwelling.
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 4 of 10 PageID 4




          15.   Despite the blanket prohibition noted in the advertisement, Defendant, McPeak

Realty Group, Inc. asked for additional details regarding Mr. Chambers’s criminal background.

          16.   In response, Mr. Chambers’s responded with details regarding his 2013 felony

arrest.

          17.   In response, Defendant did not ask whether the arrest resulted in convictions, and

instead, simply stated that it would result in an automatic denial of the Dwelling by the association,

thereby ceasing negotiations with Mr. Chambers.

          18.   These actions are unlawful under the Fair Housing Act, because Defendant,

McPeak Realty Group, Inc. ceased negotiating and otherwise made unavailable and denied the

Dwelling to Mr. Chambers because of his arrest history.

          19.   Mr. Chambers then continued his investigation by contacting Defendant, The

Hamptons at Brandon Condominium Association, Inc. to inquire about its criminal background

policy.

          20.   During the course of his investigation, Mr. Chambers reviewed the published

criminal history policy of Defendant, The Hamptons at Brandon Condominium Association, Inc.,

which states: “The Association does require that all residents whether owning or renting go

through a criminal background screening, our criteria is as follows: No Felonies in the past 7 years,

No more than 3 Misdemeanors in 3 years, and a Zero tolerance for any violent crimes or sexual

offenses.”

          21.   This policy is unlawful as it fails to distinguish between arrests and convictions,

and includes blanket prohibitions on any person with any felony conviction record within the past

seven years and for those with more than three misdemeanors in three years – no matter what the

underlying conduct entailed, or what the convicted person has done since then.
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 5 of 10 PageID 5




       22.     Mr. Chambers informed Defendant, The Hamptons at Brandon Condominium

Association, Inc. that he was interested in renting the Dwelling and asked if it had a criminal

background policy, and for information about it, if there was such a policy.

       23.     Defendant, The Hamptons at Brandon Condominium Association, Inc. responded

by confirming the aforementioned published policy of Defendant, The Hamptons at Brandon

Condominium Association, Inc. Mr. Chambers then asked for additional details, and Defendant,

The Hamptons at Brandon Condominium Association, Inc. responded by stating that its

background screens are conducted by a third-party vendor, thereby otherwise making the

unavailable and denying the Dwelling to Mr. Chambers, because of the criminal history policy.

       24.     Such actions and statements serve to discourage Mr. Chambers from applying,

inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

of housing opportunities.

       25.     These statements clearly indicate that the rental of the Dwelling is subject to an

unlawful criminal history policy that takes arrests into consideration and includes a blanket

prohibition, which is unlawful under the Fair Housing Act, as it has a disparate impact on Black

people, and fails to serve a substantial, legitimate, nondiscriminatory interest of the housing

provider.

       26.     HUD has found that “where a policy or practice that restricts access to housing on

the basis of criminal history has a disparate impact on individuals of a particular race … such

policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 6 of 10 PageID 6




legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General

Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

          27.   According to recent data, studies and HUD findings, Black people are arrested,

charged, convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a

whole. As such, Defendants’ policy actually and predictably result in a disparate impact to Black

people.

          28.   HUD has found that “[a] housing provider with a policy or practice of excluding

individuals because of one or more prior arrests (without any conviction) cannot satisfy its burden

of showing that such policy or practice is necessary to achieve a substantial, legitimate,

nondiscriminatory interest.” Id.

          29.   HUD has further found that no substantial, legitimate, nondiscriminatory interest

can be served where “[a] housing provider … imposes a blanket prohibition on any person with

any conviction record – no matter … what the underlying conduct entailed, or what the convicted

person has done since then.” Id.

          30.   As such, Defendants’ actions in refusing to negotiate with Mr. Chambers and

making the Dwelling unavailable to Mr. Chambers and denying it to him based on a criminal

history policy that takes an applicant’s arrest history into consideration and includes a blanket

prohibition is unlawful under the Fair Housing Act, as it has a disparate impact on Black people,

and fails to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

          31.   Mr. Chambers was angered and insulted that Defendants were refusing to negotiate

and making the Dwelling unavailable to him and denying it to him based on a criminal history
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 7 of 10 PageID 7




policy, which takes an applicant’s arrest history into consideration and includes a blanket

prohibition.

       32.     As a Black person who has been the subject of discrimination throughout his life,

Mr. Chambers is particularly sensitive to discriminatory practices. As such, Mr. Chambers was

insulted and emotionally distressed by being subjected to discriminatory housing policies by

Defendants.

       33.     Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendants refused to negotiate and otherwise made unavailable and denied the Dwelling to him

based on a criminal history policy that has a discriminatory impact and serves no substantial,

legitimate, nondiscriminatory interest. Mr. Chambers has spent a significant amount of time

thinking about what occurred and all the other Black people who may have had housing made

unavailable to them by Defendants based on the criminal history policy that takes arrest history

into consideration and includes a blanket prohibition, and while doing so, has felt the

aforementioned emotions.

       34.     Defendants’ unlawful conduct proximately caused Mr. Chambers to suffer the

aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

       35.     Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

continuing to monitor and test those entities and individuals found to have been discriminating.

To those ends, Mr. Chambers has and will continue monitoring Defendants and their agents in

order to determine their ongoing compliance with the Fair Housing Act, and will continue to do

so throughout the pendency of this matter and after its conclusion.
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 8 of 10 PageID 8




                                       COUNT 1:
                           VIOLATION OF THE FAIR HOUSING ACT

        36.       Plaintiff repeats and realleges paragraphs 1 through 35 as if fully set forth herein.

        37.       This Count 1 is brought by Plaintiff against the Defendants.

        38.       Defendants are liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendants, and their agents.

        39.       Defendants authorized their agents to act for it when they committed the Fair

Housing Act violations alleged herein. Defendants’ agents accepted the undertaking of acting on

behalf of Defendants when they committed the Fair Housing Act violations alleged herein.

Defendants had control over their agents when they committed the Fair Housing Act violations

alleged herein.

        40.       Defendants have violated the Fair Housing Act by, among other things, otherwise

making unavailable and denying the Dwelling to Mr. Chambers because of race.

        41.       A discriminatory purpose, not any legitimate reason, was a motivating factor behind

Defendants’ aforementioned discriminatory actions and/or omissions.

        42.       As a result of Defendants’ discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

and a real and immediate threat of future discrimination by Defendants.

        43.       Defendants’ unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

        44.       In engaging in this unlawful conduct described above, Defendants acted recklessly

or intentionally. This is evidenced, in part, by the fact that Defendants are engaged in the real
 Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 9 of 10 PageID 9




estate business and property management, and despite that fact, chose to engage in unlawful

discrimination.

          45.    As a tester who has been treated in a discriminatory fashion by Defendants, Mr.

Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

against, and therefore he has standing to maintain his claims under the Act's provisions.

          46.    Accordingly, Plaintiff is aggrieved by Defendants’ discriminatory actions in

violation of the Fair Housing Act.

          WHEREFORE, Plaintiff respectfully requests that the Court:

                 A.     declare the actions, omissions, policies, and procedures of Defendants,

complained of herein to be in violation of the Fair Housing Act;

                 B.     enter a permanent injunction enjoining Defendants, their successors, and

their servants, agents and employees, and all those acting in concert with them, from engaging in

discrimination based on race;

                 C.     enter a permanent injunction compelling Defendants, their successors, and

their servants, agents and employees, and all those acting in concert with them, to amend any and

all policies, procedures and practices, which discriminate against persons based on race;

                 D.     award compensatory damages to Plaintiff against Defendants, to

compensate Plaintiff for, among other things, the emotional distress, anger, insult and injury

caused by Defendants’ discriminatory actions;

                 E.     award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                 F.     award Plaintiff such other and further relief as the Court deems just and

proper.
Case 8:20-cv-01473-TPB-AAS Document 1 Filed 06/28/20 Page 10 of 10 PageID 10




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all issues so triable in this matter.


                                                     Respectfully submitted,

                                                     Joshua A. Glickman, Esq.
                                                     Florida Bar No. 43994
                                                     josh@sjlawcollective.com
                                                     Shawn A. Heller, Esq.
                                                     Florida Bar No. 46346
                                                     shawn@sjlawcollective.com

                                                     Social Justice Law Collective, PL
                                                     974 Howard Avenue
                                                     Dunedin, Florida 34698
                                                     (202) 709-5744
                                                     (866) 893-0416 (Fax)

                                                     Attorneys for the Plaintiff


                                                     By:   s/ Shawn A. Heller      .
                                                             Shawn A. Heller, Esq.
